86 F.3d 1164
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Randall Milton SANTOS, Defendant-Appellant.
Nos. 95-30262, 95-30270.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1996.*Decided May 31, 1996.

Before:  GOODWIN, SKOPIL, and SCHROEDER, Circuit Judges.


1
MEMORANDUM**


2
On June 6, 1995, in the District of Oregon, Randall Milton Santos pleaded guilty to robbing one bank in the District of Oregon and two banks in the Western District of Washington.   The district court sentenced Santos to 84 months on each count to run concurrently, and three years of supervised release.   Santos timely appeals.   Santos contends that he is entitled to a minor role adjustment on the ground that he is substantially less culpable than the average bank robber.   This court rejected exactly such a claim in United States v. Benitez, 34 F.3d 1489, 1497 (9th Cir.1994), cert. denied, 115 S.Ct. 1268 (1995).


3
Second, Santos argues that the district court abused its discretion by not deviating downward for a variety of reasons including (1) super-extraordinary acceptance of responsibility;  (2) overrepresented criminal history;  (3) cocaine addiction;  (4) difficult personal circumstances;  (5) erroneous advice from counsel;  (6) Santos' death wish;  and (7) the combination of these factors.   A sentencing court's discretionary decision not to depart is generally unreviewable.  United States v. Morales, 972 F.2d 1007, 1011 (9th Cir.1992), cert. denied, 507 U.S. 1012 (1993).   This case is no exception.   The decision of the district court is therefore AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3